Citation Nr: 9934085	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-13 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the amount of the veteran's pension benefits was 
properly reduced to $90, effective March 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which found that the amount 
of the veteran's pension benefits was properly reduced to 
$90, effective March 1, 1995.

A hearing was held on May 18, 1998, in New York, New York, 
before the member of the Board rendering the determination in 
this claim. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran was a patient at a VA domiciliary care unit 
from November 22, 1994, to October 13, 1995.  

3.  At the time he entered the St. Albans domiciliary in 
November 1994, the veteran was in receipt of improved pension 
benefits at the rate applicable for a veteran without 
dependents.  

4.  The veteran is not shown to have been supporting any 
dependent children during the period he was a patient in a VA 
domiciliary from November 22, 1994, through October 13, 1995.  



CONCLUSION OF LAW

The amount of the veteran's pension benefits was properly 
reduced to $90, effective March 1, 1995. 38 U.S.C. A. 
§ 5503(a)); 38 C.F.R. § 3.551(e)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that when the veteran was seen by the VA 
social work service in March 1985 it was noted he was 
currently residing with his sister and seeking housing for 
himself and two daughters.  By a rating action in September 
1985 the veteran was rated as permanently and totally 
disabled for pension purposes, effective March 26, 1985.  Of 
record are Eligibility Verification Reports (EVR) submitted 
by the veteran from December 1988 through May 1994 in which 
he claimed to have one dependent child.  Notices of amended 
benefits dated in January 1989, November 1989, and April 
1992, reflect that the veteran was receiving pension benefits 
at the rate provided for veteran's with no dependents.  

By letter dated in March 1995 the veteran was notified that a 
reduction in the amount of his pension benefits, from $699 
monthly to $90, was proposed effective March 1, 1995, because 
he had been a patient in a VA Medical Center (VAMC) 
domiciliary care unit since November 22, 1994.  The veteran 
was advised of his right to submit evidence and argument in 
opposition to the proposed reduction during the 60 day period 
following the notice.  

The veteran appeared at a personal hearing at the RO in 
November 1995 and argued that his pension benefit should not 
have been reduced due to his residence in a VA facility, 
because prior to entering the St. Albans domiciliary he had 
telephoned the RO to ask if there would be any conflict of 
interest involved in receiving the pension benefit and VA 
treatment concurrently.  He reportedly was told that there 
was no such conflict, which the veteran interpreted to mean 
that his benefits would not be reduced.  The veteran 
requested that consideration be given to the fact that he had 
three children in his life, who did not have his last name on 
their birth certificates.  However, the veteran asserted that 
these were his children to whom he gave support.  The veteran 
reported that one of his three children, the youngest, was 
age 16 at the time of the hearing.  The others were then in 
their twenties.  

When the veteran testified at his personal hearing before the 
Board he related that he entered the VA domiciliary in 
November 22, 1994, and was discharged on October 13, 1995.  
At the time he entered St. Albans, he reportedly had one 
dependent, a daughter, under the age of 18.  The veteran 
acknowledged that his name did not appear on his daughter's 
birth certificate, but claimed that he supported her with 
funds sent by money order.  This support was not regular 
inasmuch as his bills did not always allow it.  While the 
veteran was in St. Albans, his daughter, who resided out of 
state, reportedly visited him, in order to obtain her money.  
The veteran did not have any receipts related to these 
support payments, but indicated he would try to find some, 
and would have his daughter write a letter in support of his 
claims.  It was determined that the record would remain open 
for 60 days to allow the veteran time to submit additional 
evidence as described above.  The record reflects that no 
pertinent evidence was received after the date of hearing.  

Legal Analysis

The law provides that with regard to a veteran receiving 
improved pension after January 31, 1990, where the veteran 
has neither spouse nor child, or the veteran is married or 
has a child and is receiving pension as a veteran without 
dependents, and the veteran is furnished domiciliary or 
nursing home care by VA, no pension in excess of $90 monthly 
shall be paid to or for the veteran for any period after the 
end of the third full calendar month following the month of 
admission for such care. 38 U.S.C. 5503(a)); 38 C.F.R. 
§ 3.551 (e) (1999).

The evidence demonstrates that although the veteran 
apparently lived with two of his children shortly before his 
pension benefits were granted in 1985, and he continued to 
claim a dependent child on his annual income reports to VA 
through May 1994, he was not in receipt of benefits for any 
dependents at the time he entered the domiciliary in November 
1994.  The RO therefore properly reduced the amount of 
benefits to $90 a month in March 1995, the first month 
following the third full month after the veteran's admission.  
The veteran acknowledges that his daughter was not living 
with him at the time he entered the domiciliary and that the 
support he sent to her was not consistent.  Although he has 
been provided ample opportunity to present evidence that he 
was in fact supporting a dependent child at the pertinent 
time, no such evidence is of record. 

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).  Accordingly, the veteran's 
appeal is denied.  


ORDER

The appellant's improved pension benefits were properly 
reduced to $90 monthly; therefore, his appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

